DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.

Response to Amendment
The previous claim objections have been overcome.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 08/12/2021, the following has occurred: claims 1, 11, 15-16, 20, and 23-28 have been amended; claims 2-10, 12-14, 19, 21-22, and 29 have remained unchanged; claims 17 remains canceled; claim 18 has been canceled; and claim 30 has been added.
Claims 1-16 and 19-30 are pending.
Effective Filing Date: 04/27/2016

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
Applicant amended the previous claims to overcome the previous claim objections. Examiner accordingly withdraws the previous claim objections.

35 U.S.C. 103 Rejections:
Firstly, Applicant argues that Kwon does not disclose:
“wherein the plurality of medical tools arranged within the plurality of tool-receiving receptacles of the user-carryable medical case includes one or more of a bandage, gauze, medicine, or gloves."

The Kwon reference however is no longer cited so the Daniel et al. reference is used to address this limitation.
Secondly, Applicant argues that Schmucker does not disclose:
“(iv) presenting, on the touchscreen responsive to the computer selecting the first computer-selected medical tool from among the medical tools located in the user-carryable medical case, information….that assists the user in locating the computer-selected medical tool from among medical tools located within the user-carryable medical case."

Applicant states that the Schmucker citation does not disclose information that assists the user in locating the computer-selected medical tool from among the medical tools located within the user-carryable medical case. Examiner however used two references to teach this limitation. The Schmucker reference was used to teach the presentation of the current location of a medical tool as that is the underlying concept of this limitation. The fact that the location is within from within a container does not change that the Schmucker may display the location information of the tool. The Daniel reference is used to teach medical tools that are located within a carryable medical case.
Thirdly, Applicant argues that the cited references do not teach:
“	(vii) receiving, through user interaction with the touchscreen, a second user response that specifies whether application of the first computer-selected medical tool to the victim successfully treated the first type of condition, wherein the computer is configured to:
responsive to the second user response specifying that application of the first computer-selected medical tool to the victim did not successfully treat the first type of condition, present alternative treatment information on the touchscreen that instructs the user how to treat the first type of condition with a second computer-selected medical tool that is stored in the user-carryable medical case, including a presentation of:
information that instructs the user to retrieve the second computer-selected medical tool from among the medical tools located in the user-carryable medical case, and
information that instructs the user how to apply the second computer-selected medical tool to the victim to treat the first type of condition, and
responsive to the second user response specifying that application of the computer-selected medical tool to the victim successfully treated the first type of condition, present a third prompt on the touchscreen for user input to specify whether the victim is suffering from a second type of condition, in distinction to presenting the alternative treatment information, the second type of condition being a less-severe type of condition than the first condition, as a result of the interactive query flow being configured to present prompts with reference to multiple different types of injuries in a descending order of severity so that the portable medical treatment system causes the victim to be treated for the first type of condition before being treated for the second type of condition.”

Examiner agrees in part as Applicant directs arguments towards the newly amended limitations. The arguments are addressed further below in the 35 U.S.C. 103 rejection section using the Glimp et al. reference. However, Examiner respectfully disagrees that the cited references do not teach the previously cited limitations. The McIlroy reference was used to teach whether a treatment has succeeded or failed, and second treatment” would be met by this citation of McIlroy as the presentation of the treatment option itself instructs how to treat the condition. McIlroy was not used to teach presentation of information to retrieve a specific, second computer-selected medical tool from the same user-carryable case though as the underlying concept of selection of a medical tool was taught using the Al Harbi reference (FIG. 7 of Al Harbi indicates that a selection of a bandage, a cloth, or a device that is capable of cutting), while medical tool being restricted to a select amount of medical tools was taught using the Daniel reference (paragraph [0044] discusses a triage kit with a finite amount of features).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-10, 16, 19, 27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0130636 to Daniel et al. in view of W.O. 2016079552 to Al Harbi further in view of U.S. 2014/0263633 to Schmucker et al. in view of U.S. Patent No. 5,583,758 to McIlroy et al. and further in view of U.S. Patent No. 8,346,573 to Glimp et al.
As per claim 1, Daniel et al. teaches a portable medical treatment system including:
--a user-carryable medical case adapted to be carried by a user from a storage location to a location of a victim requiring medical assistance, (see: FIGS. 5 and 6 and paragraphs [0067] and [0068] where there are medical kits that are deployed to the needed scene) the user-carryable medical case having a plurality of tool-receiving receptacles configured to receive multiple medical tools arranged according to a preselected arrangement; (see: FIG. 6 and paragraph [0068] where there are predetermined receptacle locations for the medical tools within the kit)
--a plurality of medical tools arranged within the plurality of tool-receiving receptacles according to the preselected arrangement, (see: FIG. 6 and paragraph [0068] where there are medical tools in a pre-selected arrangement within the kit) wherein the plurality of medical tools arranged within the plurality of tool-receiving receptacles of the user carryable medical case includes one or more of a bandage, gauze, medicine, or gloves; (see: paragraphs [0044] and [0048] where the medical kit can include bandages, drugs, etc.)
--a computer that is contained within an interior of the user-carryable medical case, (see: FIG. 6 and paragraph [0048] where there is a screen 72 that is used to display field victim management software. Furthermore, the medkit may have extendable processing capability. Thus the display and processing capabilities here are indicative of a computer contained within the case) the computer comprising: a touchscreen; one or more processors; and computer-readable media including instructions that, when executed by the one or more processors, are configured to cause the computer to perform operations that include: (see: FIG. 6  where there is a screen within the kit. Also see: paragraph [0048] where there are processing capabilities. This is indicative of usage of a processor and memory)
--remote assessment and treatment; (see: FIG. 6 and paragraph [0048] where there is a screen 72 that is used to display field victim management software, thus the medkit here is used to remotely assess the victims) and
--medical tool as a medical tool from among the medical tools located in the user-carryable medical case (see: paragraphs [0044] and [0048] where the medical kit can include bandages, drugs, etc., thus a plurality of medical tools located within the medical case exist).
Daniel et al. teaches the above-mentioned claim limitations. The difference between Daniel et al. and the claimed invention is that while Daniel et al. does disclose a portable medical system that can be carried to a location of a victim for victim assessment and treatment, it does not explicitly teach 1) the computer being configured to provide an interactive query flow that guides the user in providing care to the victim, and 2) remote assessment and treatment as:
2a) --(i) presenting, on the touchscreen, a first prompt for user input to specify whether the victim is suffering from a first type of condition;
2b) --(ii) receiving, through user interaction with the touchscreen, a first user response that specifies whether the victim is suffering from the first type of condition;
2c) --(iii) selecting, responsive to the first user response specifying that the victim is suffering from the first type of condition, a first computer-selected medical tool from among the medical tools located in the user-carryable medical case with which to treat the first type of condition;
2d) --(iv) presenting, on the touchscreen responsive to the computer selecting the first computer-selected medical tool from among the medical tools located in the user-carryable medical case, information that instructs the user to retrieve the first computer-selected medical tool from the user-carryable medical case and that assists the user in locating the first computer-selected medical tool from among medical tools located within the user- carryable medical case;
2e) --(v) presenting, on the touchscreen responsive to the computer selecting the first computer-selected medical tool, information that instructs the user how to apply the first computer-selected medical tool to the victim to treat the first type of condition;
2f) --(vi) presenting, by the touchscreen responsive to presenting the information that instructs the user how to apply the first computer-selected medical tool to the victim, a second prompt for user input to specify whether application of the first computer-selected medical tool to the victim successfully treated the first type of condition; and
2g) --(vii) receiving, through user interaction with the touchscreen, a second user response that specifies whether application of the first computer-selected medical tool to the victim successfully treated the first type of condition, wherein the computer is configured to:
2g1) --responsive to the second user response specifying that application of the first computer-selected medical tool to the victim did not successfully treat the first type of condition, present alternative treatment information on the touchscreen that instructs the user how to treat the first type of condition with a second computer-selected medical tool that is stored in the user-carryable medical case, including a presentation of:
--information that instructs the user to retrieve the second computer-selected medical tool from among the medical tools located in the user-carryable medical case, and
--information that instructs the user how to apply the second computer-selected medical tool to the victim to treat the first type of condition, and
2g2) --responsive to the second user response specifying that application of the first computer-selected medical tool to the victim successfully treated the first type of condition, present a third prompt on the touchscreen for user input to specify whether the victim is suffering from a second type of condition, in distinction to presenting the alternative treatment information, the second type of condition being a less-severe type of condition than the first condition, as a result of the interactive query flow being configured to present prompts with reference to multiple different types of injuries in a descending order of severity so that the portable medical treatment system causes the victim to be treated for the first type of condition before being treated for the second type of condition.

Al Harbi teaches:
1) --the computer being configured to provide an interactive query flow that guides the user in providing care to the victim, (see: page 7, lines 20-25 where the mobile device can be a tablet. Also see: FIG. 5 and page 15, lines 3-13 where the mobile device (tablet) aids the first responder in the assistance process. Also see: FIGS. 6A-6C and page 15, line 14 through page 16, line 22 where there are a series of screens displayed to the first responder. Additionally, FIG. 7 displays another screen down the interactive query flow that shows a treatment for an injury that was determined in the preceding screens that were displayed on the tablet) and 2) remote assessment and treatment as:
2a) --(i) presenting, on the touchscreen, a first prompt for user input to specify whether the victim is suffering from a first type of condition; (see: FIG. 5 and page 15, lines 3-13 where the mobile device (tablet) aids the first responder in the assistance process. Also see: FIGS. 6A and page 15, line 14 through page 16, line 2 where the screen of 6A presents a prompt for user input to specify whether the victim is suffering from a first type of condition (the “Conscious?” or “Breathing?” questions))
2b) --(ii) receiving, through user interaction with the touchscreen, a first user response that specifies whether the victim is suffering from the first type of condition; (see: FIG. 5 and page 15, lines 3-13 where the mobile device (tablet) aids the first responder in the assistance process. Also see: FIGS. 6A-6C and page 15, line 14 through page 16, line 2 where there are a series of screens displayed to the first responder. Upon selection of a “Yes” or “No” on the questions of FIG. 6A, the tablet receives the user interaction via touch)
2c) --(iii) selecting, responsive to the first user response specifying that the victim is suffering from the first type of condition, a first computer-selected medical tool with which to treat the first type of condition; (see: page 17, line 3 to page 18, line 14 where the mobile device can determine a priority of steps for the first responders to take. The first aid guidance can be used to show how to treat (treatment information that instructs) the victim. Also see: FIG. 7 where the third step indicates to use a large, sterile (if possible) bandage. The tablet computer is selecting the appropriate response (medical tool, or bandage in this case) to a type of condition (second type of condition). The limitation medical tool is taught in the Daniel reference above)
2d) --(iv) presenting, on the touchscreen responsive to the computer selecting the first computer-selected medical tool, information that instructs the user to retrieve the first computer-selected medical tool; (see: FIG. 7 where there is information that indicates how to apply the medical tool to the victim (by covering the wound using the bandage). By stating that a bandage is used, this invention is presenting information instructing the user to use/retrieve a bandage. The limitation medical tool is taught in the Daniel reference above)
2e) --(v) presenting, on the touchscreen responsive to the computer selecting the first computer-selected medical tool, information that instructs the user how to apply the first computer-selected medical tool to the victim to treat the first type of condition; (see: FIG. 7 where there is information that indicates how to apply the medical tool to the victim (by covering the wound using the bandage). This is being done in response to the device selecting the appropriate response, or in other words, the tablet selecting the medical tool to use) and
2g1) --second treatment as a second computer-selected medical tool, (see: FIG. 7 where there are multiple selected medical tools including bandage, a cloth, or selection of a cutting mechanism that would cut away clothing. The limitation medical tool is taught in the Daniel reference above) including a presentation of:
--information that instructs the user to retrieve the second computer-selected medical tool, (see: FIG. 7 where there is information that indicates how to apply the medical tool to the victim (by covering the wound using the bandage). This information is also information that instructs the user to retrieve the stated medical tool. The limitation medical tool is taught in the Daniel reference above), andPage: 7of12
--information that instructs the user how to apply the second computer-selected medical tool to the victim to treat the first type of condition (see: FIG. 7 where there is information that indicates how to apply medical tools to the victim (by covering the wound using the bandage)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1), 2), 2a), 2b), 2c), 2d), 2e), and 2g1) as taught by Al Harbi for instructions that are on the tablet as disclosed by Daniel et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Daniel et al. teaches a portable emergency response system with medical tools that can be used to perform actions upon a patient related to treatment thus substituting another emergency response system that is used to perform actions upon a patient would obtain predictable results of performing actions upon a patient to obtain place the patient in a 

Schmucker et al. teaches:
2d) --(iv) presenting, on the touchscreen responsive to the computer selecting the first computer-selected medical tool, information that assists the user in locating the first computer-selected medical tool (see: paragraph [0056] where the location of a medical tool may be identified on the display here. The location information is information that assists the user in locating the medical tool. The user-selected medical tool being a tool from among a bunch of tools was taught using the Daniel et al. reference).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2d) (iv) presenting, on the touchscreen responsive to the computer selecting the first computer-selected medical tool, information that assists the user in locating the first computer-selected medical tool as taught by Schmucker et al. for the presentation step as disclosed by Daniel et al. and Al Harbi in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Daniel et al. and Al Harbi already teaches wherein there is a presentation of a computer-selected medical tool thus one could substitute wherein that medical tool’s location is now displayed to help further locate it and obtain predictable results of obtaining the correct medical tool to use for a particular treatment. Thus, one 

McIlroy et al. teaches:
2f) --(vi) presenting, by the touchscreen responsive to presenting the information that instructs the user how to apply the first computer-selected medical tool to the victim, a second prompt for user input to specify whether application of the first computer-selected medical tool to the victim successfully treated the first type of condition; (see: column 16, lines 6-10 where at step 111 where there is a prompt that asks whether the treatment failed or not. This step prompts for a user input to the treatment (application of the computer-selected medical tool to the victim)) and
2g) --(vii) receiving, through user interaction with the touchscreen, a second user response that specifies whether application of the first computer-selected medical tool to the victim successfully treated the first type of condition, (see: column 16, lines 6-10 where the user selects if the treatment failed or not) wherein the computer is configured to:
2g1) --responsive to the second user response specifying that application of the first computer-selected medical tool to the victim did not successfully treat the first type of condition, present alternative treatment information on the touchscreen that instructs the user how to treat the first type of condition with a second treatment, (see: column 16, lines 6-10 where if the treatment (application of the tool to the victim) fails the user selects that it has failed a new treatment guideline treatment option (alternative treatment information) may be presented. This invention teaches this information to be displayed on a display. A display that is a touchscreen display however is taught using the previous references. The second treatment is taught using the Al Harbi reference above) and
2g2) --responsive to the second user response specifying that application of the first computer-selected medical tool to the victim successfully treated the first type of condition, do something, in distinction to presenting the alternative treatment information (see: column 16, lines 6-10 where in response to a no the decision tree deems that an alternative treatment does not need to be provided, and the invention “does something” in the form of suggesting a discharge. The limitation do something is further taught in the Glimp reference below).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute steps 2f), 2g), 2g1) and 2g2) as taught by McIlroy et al. for the treatment decision tree as disclosed by Daniel et al., Al Harbi, and Schmucker et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Daniel et al., Al Harbi, and Schmucker et al. teaches a treatment decision tree (more specifically in Al Harbi) thus one could substitute a condition assessment flow chart to obtain predictable results of treating a victim based on a flow chart. Thus, one of ordinary skill in the art could have 

Glimp et al. teaches:
--do something as present a third prompt on the touchscreen for user input to specify whether the victim is suffering from a second type of condition, (see: 355 of FIG. 4B and column 11, lines 60-67 where there is triage prompting of whether the victim is suffering from multiple injuries and selection of relevant categories. The combination of the previously-used references teaches of prompting via a touchscreen) the second type of condition being a less-severe type of condition than the first condition, as a result of the interactive query flow being configured to present prompts with reference to multiple different types of injuries in a descending order of severity so that the portable medical treatment system causes the victim to be treated for the first type of condition before being treated for the second type of condition (see: 355 of FIG. 4B and column 12, lines 3-9 where there is a second, less severe type of condition of “groin strain” as opposed to the prioritized “chest pain”. Questions are being displayed for each prioritized category, thus multiple injuries here are being prioritized in descending order of severity).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute presenting a third prompt on the touchscreen for user input to specify whether the victim is suffering from a second type of condition, the second type of condition being a less-severe type of condition than the first condition, as a result of the interactive query flow being configured to 

As per claim 2, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teaches the system of claim 1, see discussion of claim 1. Al Harbi further teaches wherein the interactive query flow includes an audio component and a video component (see: page 17, lines 4-7 where the guidance provided to the first responder can include videos, audio files, checklists, and the like that illustrate steps for the first responder to take to place the victim in a safe location while taking steps to mitigate effects of the injury and/or illness. The query flow here includes an audio and a video component).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 3, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teach the system of claim 1, see discussion of claim 1. Daniel et al. teaches the flow leads the user to provide care to medical emergency victims of severe life threats before other medical emergencies (see: paragraph [0040] where there is prioritization of patients in need of medical resources based on urgent need).
Al Harbi further teaches the flow as the interactive query flow (see: FIG. 7 and page 17, line 24 to page 18, line 14. An interactive flow of how to address the medical event (a medically acceptable protocol) is being provided based on the type and severity of the injury).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 4, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teach the system of claim 3, see discussion of claim 3. Al Harbi further teaches wherein the severe life threats that are treated before other medical emergencies include severe bleeding, unconsciousness, and trouble breathing (see: page 10, lines 19-23 where the serious severity level can indicate that victim is suffering from one or more injuries, such as a heart attack or severe bleeding that may require immediate medical attention. In some implementations, the critical severity level can indicate that the patient is unconscious, not breathing, and/or death appears to be imminent. The severe life threats here that are can be prioritized ahead of other threats are severe bleeding, unconsciousness, and trouble breathing (not breathing is a state of trouble breathing)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 7, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teach the system of claim 1, see discussion of claim 1. Daniel et al., teaches wherein the flow manages treatment of multiple victims at the same time (see: paragraph [0018] where there is assessment and monitoring of disasters and electronic triage of multiple victims).
Daniel et al. may not specifically teach the flow as the interactive query flow.
Al Harbi further teaches the flow as the interactive query flow (see: FIG. 7 and page 17, line 24 to page 18, line 14. An interactive flow of how to address the medical event (a medically acceptable protocol) is being provided based on the type and severity of the injury).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teaches the system of claim 1, see discussion of claim 1. Al Harbi further teaches wherein the tablet computer stores data related to the interactive query flow, including input by the user (see: page 7, lines 13-17 where the database 108 can also store one or more first aid videos that are viewed by the first responder at the mobile device 112 based on the injuries of the victim in order to assist the first responder with providing first aid to the victims before the emergency medical personnel arrive at the scene of the emergency. The database of the tablet’s system here has the presentation data stored within it).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teaches the system of claim 1, see discussion of claim 1. Al Harbi further teaches wherein the tablet computer is configured to display a summary of treatment (see: page 6, lines 11-25 where the processing circuitry of the server 106 also outputs triage information to the triage apparatus 114 so the medical personnel at the medical facility can review the information regarding the victims being transported to the medical facility such as estimated time of arrival, summary of the injuries, treatments received, and the like. Also see: page 4, lines 5-10 where the information  transmitted to the server 106 is disseminated to the mobile device 112 (tablet)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in teaches the system of claim 9, see discussion of claim 9. Al Harbi further teaches wherein the summary of treatment includes at least one of an action performed by the user, a date, or a time of action performed by the user (see: page 6, lines 22-25 where the processing circuitry of the server 106 also outputs triage information to the triage apparatus 114 so the medical personnel at the medical facility can review the information regarding the victims being transported to the medical facility such as estimated time of arrival, summary of the injuries, treatments received, and the like. At least one action performed by the user (treatments received from the user) is included in the summary here).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 16, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teach the system of claim 1, see discussion of claim 1. Al Harbi further teaches wherein the presentation by the touchscreen of the information that instructs the user how to apply the first computer-selected medical tool to the victim to treat the first type of condition includes (i) text instructions that specify how to apply the first computer-selected medical tool to the victim, and (ii) a visual picture or video that depicts how to apply the first computer-selected medical tool to the victim (see: FIG. 7 where there is both text and a video that is used to describe the treatment for a type of condition. FIG. 7 is exemplary for one particular condition but does not reveal the extent of the number of types of conditions being treated, thus FIG. 7 can be used for a second type of condition. Also see: page 8, lines 2-7 where the videos show the first responder how to minimize bleeding and bandage the wound).


As per claim 19, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teach the system of claim 1, see discussion of claim 1. Al Harbi further teaches:
--the first type of condition is a condition of a first portion of the victim; (see: page 1, lines 20-21 where the circuitry outputs instructions to the external device related to providing first aid based on the injuries of the victim. The injuries of the victim implies that there are multiple injuries on the victim. The first injury is considered to be a condition of a first portion of the victim)
--presenting the first prompt for user input to specify whether the victim is suffering from the first type of condition includes depicting a human body on the touchscreen; (see: FIG. 6B where there is a body silhouette where different parts of the body can be selected) and
--receiving the first user response that specifies whether the victim is suffering from the first type of condition includes receiving user input that contacts a first portion of the human body that is depicted on the touchscreen, the first portion of the victim corresponding to the first portion of the human body that is depicted on the touchscreen (see: FIG. 6B where upon selection of a body part, this response is received. The first portion of the victim corresponds to the selected first portion of the human body that is depicted on the screen).


As per claim 27, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teach the system of claim 1, see discussion of claim 1. Schmucker further teaches wherein presenting the information instructing the user to retrieve the first computer-selected medical tool from the user-carryable medical case (this step was taught in claim 1) includes presenting a graphical depiction of the first computer-selected medical tool, to assist the user in finding the first computer-selected medical tool in the user-carryable medical case (see: paragraph [0056] where there is a graphical representation of the medical tool being displayed to help the user location the item based on what the item looks like).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 29, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teach the system of claim 1, see discussion of claim 1. Daniel et al. further teaches wherein:
--the user-carryable medical case includes a base and a lid; (see: FIG. 6 where there is a base and a lid)
--the base is configured to lay on a flat surface at the location of the victim; (see: FIG. 6 where the base lays flat on the ground)
--the lid is configured to be opened by the user to expose the interior of the user-carryable case while the base is laid on the flat surface; (see: FIG. 6 where there is a lid that opens when the base is flat on the ground. Upon opening, the interior is exposed) and
--the touchscreen is retained by the lid of the user-carryable case and exposed to the user upon the user opening the lid of the user-carryable case (see: FIG. 6 where there is a screen 72 located in the lid of the case. It is exposed to the user upon opening of the medical kit).

As per claim 30, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teach the system of claim 1, see discussion of claim 1. Daniel et al. teaches wherein the second computer-selected medical tool is a different type of tool than the first medical tool (see: paragraph [0044] where there are different medical tools such as plasters, bandages, scissors, and anti-septic patches. There are multiple medical tools here. Further, Al Harbi teaches of a bandage, a cloth, and a cutting away of clothing for its selection of medical tools in FIG. 7).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0130636 to Daniel et al. in view of W.O. 2016079552 to Al Harbi further in view of U.S. 2014/0263633 to Schmucker et al. in view of U.S. Patent No. 5,583,758 to McIlroy et al. and further in view of U.S. Patent No. 8,346,573 to Glimp et al. as applied to claim 1, further in view of U.S. Patent No. 9,878,171 to Kaib.
As per claim 5, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teach the system of claim 1, see discussion of claim 1. Al Harbi further teaches the interactive query flow (see: FIG. 7 and page 17, line 24 to page 18, line 14. An interactive flow of how to address the medical event (a medically acceptable protocol) is being provided based on the type and severity of the injury).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination may not further, specifically teach includes a built-in timer for automatically alerting the user to perform tasks.

Kaib teaches:
--includes a built-in timer for automatically alerting the user to perform tasks (see: column 10, lines 51-61 where monitor 130 shows the subject what the medication looks like and issues a verbal prompt to remind the subject to take a certain medication and a certain time. A built-in timer (certain time) exists here. The limitation “for automatically alerting a user to perform tasks” is merely intended use and thusly has no patentable weight).
One of ordinary skill at the time of the invention was filed would have found it obvious to include a built-in timer for automatically alerting the user to perform tasks as taught by Kaib in the system as taught by Daniel et al., Al Harbi, Schmucker, McIlroy et (see: column 17, lines 35-36 of Kaib).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0130636 to Daniel et al. in view of W.O. 2016079552 to Al Harbi further in view of U.S. 2014/0263633 to Schmucker et al. in view of U.S. Patent No. 5,583,758 to McIlroy et al. and further in view of U.S. Patent No. 8,346,573 to Glimp et al. as applied to claim 1, further in view of U.S. Patent No. 7,288,072 to Stott et al.
As per claim 6, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teach the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the interactive query flow presents a treatment screen based on a user response supplied in a previous treatment screen.

Stott et al. teaches:
--wherein the interactive query flow presents a treatment screen based on a user response supplied in a previous treatment screen (see: FIGS. 8A-8I where there are multiple treatment screens presented based on the response of the user supplied in the previous screen).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the interactive query flow presents a treatment screen based on a user response supplied in a previous treatment screen as taught by Stott et al. for the interactive query flow/treatment .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0130636 to Daniel et al. in view of W.O. 2016079552 to Al Harbi further in view of U.S. 2014/0263633 to Schmucker et al. in view of U.S. Patent No. 5,583,758 to McIlroy et al. and further in view of U.S. Patent No. 8,346,573 to Glimp et al. as applied to claim 1, further in view of U.S. 2015/0213232 to Walker, II.
As per claim 11, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teaches the system of claim 1, see discussion of claim 1. Al Harbi teaches information as information that instructs the user to retrieve the first computer-selected medical tool (see: FIG. 7 where there is information that indicates how to apply the medical tool to the victim (by covering the wound using the bandage). By stating that a bandage is used, this invention is presenting information instructing the user to use/retrieve a bandage).
wherein the computer is configured to present a prompt for user input to specify whether the victim is suffering from a third type of condition, in distinction to presenting the information, as a consequence of the first user response specifying that the victim is not suffering from the first type of condition.

Walker, II teaches:
--wherein the computer is configured to present a prompt for user input to specify whether the victim is suffering from a third type of condition, in distinction to presenting the information, as a consequence of the first user response specifying that the victim is not suffering from the first type of condition (see: paragraph [0052] where the user interface 202 can be a tablet. Also see: paragraph [0055] where a third prompt such as “Do you drink?” would be sent after the user answers no to a first prompt of “Do you smoke?”. If the user does answer yes to the first prompt, then the user may receive a follow-up question of “How much tobacco do you consume each day, on average?”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the computer is configured to present a prompt for user input to specify whether the victim is suffering from a third type of condition, in distinction to presenting the information, as a consequence of the first user response specifying that the victim is not suffering from the first type of condition as taught by Walker, II for decision tree as disclosed by Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination since each 
Furthermore, one of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the computer is configured to present a prompt for user input to specify whether the victim is suffering from a third type of condition, in distinction to presenting the information, as a consequence of the first user response specifying that the victim is not suffering from the first type of condition as taught by Walker, II in the system as taught by Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination with the motivation(s) of gathering pertinent information about the individual person/victim (see: paragraph [0055] of Walker, II).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0130636 to Daniel et al. in view of W.O. 2016079552 to Al Harbi further in view of U.S. 2014/0263633 to Schmucker et al. in view of U.S. Patent No. 5,583,758 to McIlroy et al. and further in view of U.S. Patent No. 8,346,573 to Glimp et al. further in view of U.S. 2015/0213232 to Walker, II as applied to claim 11, and further in view of U.S. 2003/0004788 to Edmundson et al.
As per claim 12, Daniel et al., Al Harbi, Schmucker, McIlroy et al., Glimp et al., and Walker, II in combination teaches the system of claim 11, see discussion of claim 11. The combination may not further, specifically teach wherein the computer is configured to present prompts during the interactive query flow with reference to injuries in a descending order of severity, such that the first condition that is a subject of the first prompt represents a more severe type of condition than a second condition that is a subject of another prompt that the computer is configured to present should the first user response specify that the victim is not suffering from the first type of condition.

Edmundson et al. teaches:
--wherein the computer is configured to present prompts during the interactive query flow with reference to injuries in a descending order of severity, such that the first condition that is a subject of the first prompt represents a more severe type of condition than a second condition that is a subject of another prompt that the computer is configured to present should the first user response specify that the victim is not suffering from the first type of condition (see: paragraph [0025] where targeted questionnaires are generated at stage 140, the questions relating to a particular strategy will appear in their order of priority. Also, limits may be imposed on the length of a questionnaire, and those HRA strategies of lower priority may have to be removed from the generated targeted HRA questionnaire. The questions relating to a particular strategy are appearing in their order of priority, and the HRA strategies (first, second, third type of condition) are also being prioritized, thus the questions that are being asked first are more important (more severe) than the questions that follow).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the computer is configured to present prompts during the interactive query flow with reference to injuries in a descending order of severity, such that the first condition that is a subject of the first prompt represents a more severe type of condition than a second condition that is a subject of another prompt that the computer is configured to present should the first user response specify that the victim is not suffering from the first type of condition as taught by Edmundson et al. for decision tree as disclosed by Daniel et al., Al Harbi, Schmucker, McIlroy et al., Glimp et al., and Walker, II in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Daniel et al., Al Harbi, Schmucker, McIlroy et al., Glimp et al., and Walker, II teaches a decision tree that is used to treat a victim thus one could substitute a workflow of prompts and responses to obtain predictable results of treating a victim using a workflow. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Furthermore, one of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the tablet computer is configured to present prompts during the interactive query flow with reference to injuries in a descending order of severity, such that the first condition that is a subject of the first prompt represents a more severe type of condition than the second condition that is a subject of (see: paragraph [0007] of Edmundson et al.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0130636 to Daniel et al. in view of W.O. 2016079552 to Al Harbi further in view of U.S. 2014/0263633 to Schmucker et al. in view of U.S. Patent No. 5,583,758 to McIlroy et al. and further in view of U.S. Patent No. 8,346,573 to Glimp et al. as applied to claim 1, further in view of U.S. 2003/0092976 to Murase et al.
As per claim 13, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teaches the system of claim 1, see discussion of claim 1. Al Harbi further teaches wherein the computer is configured so that the interactive query flow provides instructions for treating a victim condition after prompts, based on content of user responses to the prompts (see: FIG. 7 and page 17, line 3 to page 18, line 14 where the mobile device can determine a priority of steps for the first responders to take. The first aid guidance flow here is providing instructions for treating a victim condition based on the responses received on FIGS. 6A-6C).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination may not specifically teach differing numbers of prompts.

Murase et al. teaches:
--differing numbers of prompts (see: paragraph [0009] where the questions to be posed by the interactive means are not predetermined. Depending on the answer given to an earlier posed question, the interactive means selects the next question to be asked. This is in contrast to prior art devices programmed to ask the same set of questions in the same order without regard to the answers being given by the patient. The questions prompts here vary depending on the answers received).
One of ordinary skill at the time of the invention was filed would have found it obvious to use a different number of prompts as taught by Murase et al. in the system as taught by Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination with the motivation(s) of preventing the collection of useless data (see: paragraph [0009] of Murase et al.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0130636 to Daniel et al. in view of W.O. 2016079552 to Al Harbi further in view of U.S. 2014/0263633 to Schmucker et al. in view of U.S. Patent No. 5,583,758 to McIlroy et al. and further in view of U.S. Patent No. 8,346,573 to Glimp et al. as applied to claim 1, further in view of U.S. Patent No. 8,160,901 to Heywood et al.
As per claim 14, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teaches the system of claim 1, see discussion of claim 1. Al Harbi further teaches wherein presenting the first prompt for user input to specify whether the victim is suffering from the first type of condition includes presenting text on the touchscreen that identifies the first type of condition (see: FIG. 7 where there is text up at the top of the page indicating a first type of condition of “Compound fracture”).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
The combination may not specifically, further teach wherein presenting the first prompt for user input to specify whether the victim is suffering from the first type of condition includes presenting an image on the touchscreen that visually depicts the first type of condition on a human body.

Heywood et al. teaches:
--wherein presenting the first prompt for user input to specify whether the victim is suffering from the first type of condition includes presenting an image on the touchscreen that visually depicts the first type of condition on a human body (see: column 12, line 50 to column 13, line 26 where there is a graphical element of an animal part that includes display characteristics of the condition on the part of the body that is affected by the condition).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein presenting the first prompt for user input to specify whether the victim is suffering from the first type of condition includes presenting an image on the touchscreen that visually depicts the first type of condition on a human body as taught by Heywood et al. in the system as taught by Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination with the motivation(s) of viewing and comparing to (see: column 1, lines 25-28 of Heywood et al.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0130636 to Daniel et al. in view of W.O. 2016079552 to Al Harbi further in view of U.S. 2014/0263633 to Schmucker et al. in view of U.S. Patent No. 5,583,758 to McIlroy et al. and further in view of U.S. Patent No. 8,346,573 to Glimp et al. as applied to claim 1, further in view of “Intelligent First Aid Kit Talks You Through Any Emergency” to Levenstein.
As per claim 15, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teaches the system of claim 1, see discussion of claim 1. Al Harbi teaches presenting the information that instructs the user to retrieve the first computer-selected medical tool from among the medical tools in the user-carryable medical case includes presenting a coding, to assist the user in finding the first computer-selected medical tool in the user-carryable medical case (see: FIG. 7 where there is information that indicates how to apply the medical tool to the victim (by covering the wound using the bandage). By stating that a bandage is used, this invention is presenting information instructing the user to use/retrieve a bandage. The coding here would be the indication of the usage of a bandage).
The combination may not further, specifically teach:
1) --the medical tools that are located in the user-carryable medical case are coded with different colors; and
2) --a coding for the first computer-selected medical tool according to the coding of the different colors for the medical tools in the user-carryable medical case.

Levenstein teaches:
1) --the medical tools that are located in the user-carryable medical case are coded with different colors; (see: page 1 where there are different medical packets of equipment and these packets are coded with different colors) and
2) --a coding for the first computer-selected medical tool according to the coding of the different colors for the medical tools in the user-carryable medical case (see: the product manual where there are images presented to the user to including a colored code to assist the user in finding the medical tool in the medkit).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) and 2) as taught by Levenstein for the presentation of a selected medical tool to use as disclosed by Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. teaches a computer-selected medical tool thus one could substitute wherein the computer displays a color associated with the selected tool to obtain predictable results of displaying a selected medical tool. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0130636 to Daniel et al. in view of W.O. 2016079552 to Al Harbi further in view of U.S. 2014/0263633 to Schmucker et al. in view of U.S. Patent No. 5,583,758 to McIlroy et al. and further in view of U.S. Patent No. 8,346,573 to Glimp et al. as applied to claim 1, further in view of U.S. 2012/0191476 to Reid et al. further in view of U.S. 2009/0177493 to Narayan and further in view of U.S. 2004/0143594 to Kalies.
As per claim 20, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teach the system of claim 1, see discussion of claim 1. Al Harbi further teaches:
--application of the first computer-selected medical tool as treatment, (see: FIG. 7 where there is information that indicates how to apply the medical tool to the victim (by covering the wound using the bandage)) and
--treatment information as treatment information that indicates how to apply the first computer-selected medical tool to the victim to treat the first type of condition (see: FIGS 6A-6C and FIG. 7 where there are screens indicating the injuries and there is an example screen of a particular treatment screen that indicates how to apply the tool to a victim to treat a condition).
Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination may not further, specifically teach:
1) --(viii) automatically activating a recheck timer to remind the user to recheck the treatment to the victim;
2) --(ix) continuing the interactive query flow, after presentation of the treatment information, by presenting multiple prompts for user input to specify whether the victim is suffering from multiple respective types of injuries; and
3) --(x) upon expiration of the recheck timer:
3a) --automatically changing the touchscreen to present a fourth prompt for user input to specify a status of the treatment to the victim, and
3b) --receiving, through user interaction with the touchscreen responsive to the presentation of the third prompt, a third user response that indicates a status of the treatment to the victim,
3c) --wherein the computer is configured to present alternative treatment information that instructs the user how to treat the first type of condition, responsive to the third user response indicating that the treatment to the victim has unsatisfactorily addressed the second type of condition, and
3d) --wherein the computer is configured to return to the continuation of the query flow that presents the multiple prompts, in distinction to presenting the alternative treatment information, responsive to the third user response indicating that the treatment to the victim has satisfactorily addressed the second type of condition.

Reid et al. teaches:
1) --(viii) automatically activating a recheck timer to remind the user to recheck the treatment to the victim; (see: paragraph [0426] where there is a timer reminding the user to check the victim a certain amount of time and it is automatically activated. Also see: paragraph [0425])
2) --(ix) continuing the interactive query flow, after presentation of the treatment information, by presenting multiple prompts for user input to specify whether the victim is suffering from multiple respective types of injuries; (see: FIG. 45 where the interactive flow here would continue after presentation of the treatment information of a particular intervention as shown under the “Interventions” title on the screen by presenting multiple timed, alert buttons that prompt the user to specify whether the victim is suffering from various injuries) and
3) --(x) upon expiration of the recheck timer:
--perform actions to check status of the victim, (see: paragraphs [0425] – [0426] where the status of the victim is being checked after the timer ends) and
3d) --wherein the computer is configured to return to the continuation of the query flow that presents the multiple prompts, in distinction to presenting the alternative treatment information, responsive to the third user response indicating that the treatment to the victim has satisfactorily addressed the second type of condition (see: FIG. 45 where the interactive flow here would continue after presentation of the treatment information of a particular intervention as shown under the “Interventions” title on the screen by presenting multiple timed, alert buttons that prompt the user to specify whether the victim is suffering from various injuries. Upon successful addressing of the victim here, the tablet computer would resume normal query flow).
1), 2), 3), and 3d) as taught by Reid et al. in the system as taught by Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination with the motivation(s) of tracking activity (see: paragraph [0509] of Reid et al.).

Narayan teaches:
--perform actions to check status of the victim in the form of:
3a) --automatically changing the touchscreen to present a fourth prompt for user input to specify a status of the treatment to the victim (see: paragraph [0028] where the operator may manually updated the detected change in the patient parameter. The screen here is automatically changed to allow for the updating of the patient parameter) and 
3b) --receiving, through user interaction with the touchscreen responsive to the presentation of the third prompt, a third user response that indicates a status of the treatment to the victim (see: paragraph [0028] where the operator may manually updated the detected change in the patient parameter. Upon updating this value, this value is received by the system).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3a) automatically change the touchscreen to present a fourth prompt for user input to specify a status of the treatment to the victim and 3b) receive, through user interaction with the touchscreen responsive to the presentation of the third prompt, a third user response that indicates a status of the treatment to the victim as taught by Narayan in the system as taught by Daniel et al., Al Harbi, Schmucker, McIlroy et al., (see: paragraph [0005] of Narayan).

Kalies teaches:
3c) --wherein the computer is configured to present alternative treatment information that instructs the user how to treat the first type of condition, responsive to the third user response indicating that the treatment to the victim has unsatisfactorily addressed the second type of condition (see: paragraph [0040] where alternative treatment is suggested in the case where the patient’s physical functioning has been reduced (has been unsatisfactorily addressed)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 3c) wherein the computer is configured to present alternative treatment information that instructs the user how to treat the first type of condition, responsive to the third user response indicating that the treatment to the victim has unsatisfactorily addressed the second type of condition as taught by Kalies in the system as taught by Daniel et al., Al Harbi, Schmucker, McIlroy et al., Glimp et al., and Reid et al., and Narayan in combination with the motivation(s) of changing from treatments that could be causing adverse reactions (see: paragraph [0040] of Kalies).

As per claim 21, Daniel et al., Al Harbi, Schmucker, McIlroy et al., Glimp et al., Reid et al., Narayan, and Kalies in combination teach the system of claim 20, see discussion of claim 20. Reid et al. further teaches wherein a time interval of the recheck timer is not determined or adjusted by user input during treatment of the victim (see: paragraph [0426] where the timer interval time may be preprogrammed based on established BOA protocols).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0130636 to Daniel et al. in view of W.O. 2016079552 to Al Harbi further in view of U.S. 2014/0263633 to Schmucker et al. in view of U.S. Patent No. 5,583,758 to McIlroy et al. and further in view of U.S. Patent No. 8,346,573 to Glimp et al. as applied to claim 1, further in view of U.S. Patent No. 6,954,148 to Pulkkinen et al.
As per claim 22, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teach the system of claim 1, see discussion of claim 1. Al Harbi further teaches wherein the operations comprise:
--(viii) presenting, on the touchscreen, a summary of treatment that identifies:
--multiple actions undertaken by the user in treating the victim according to the interactive query flow, (see: page 6, lines 11-25 where the processing circuitry of the server 106 also outputs triage information to the triage apparatus 114 so the medical personnel at the medical facility can review the information regarding the victims being transported to the medical facility such as estimated time of arrival, summary of the injuries, treatments received, and the like. Also see: page 4, lines 5-10 where the information transmitted to the server 106 is disseminated to the mobile device 112 (tablet). Thus, all the received treatments (multiple actions taken by the user to treat the victim according to the interactive flow) are identified).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
The combination may not further, specifically teach a summary of treatment that identifies:
1) --multiple respective times of the multiple actions undertaken by the user in treating the victim, a first time of the multiple respective times being different from a second time of the multiple respective times.

Pulkkinen et al. teaches:
--a summary of treatment that identifies:
1) --multiple respective times of the multiple actions undertaken by the user in treating the victim, a first time of the multiple respective times being different from a second time of the multiple respective times (see: column 5, lines 51-58 where activities are being monitored and tracked in real-time. Also see: column 6, lines 50-56 where there is a time index of the care events performed where the times of each event will be different based on when they were performed).
One of ordinary skill at the time of the invention was filed would have found it obvious to have a summary of treatment that identifies multiple respective times of the multiple actions undertaken by the user in treating the victim, a first time of the multiple respective times being different from a second time of the multiple respective times as (see: column 5, lines 46-48 of Pulkkinen et al.).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0130636 to Daniel et al. in view of W.O. 2016079552 to Al Harbi further in view of U.S. 2014/0263633 to Schmucker et al. in view of U.S. Patent No. 5,583,758 to McIlroy et al. and further in view of U.S. Patent No. 8,346,573 to Glimp et al. further in view of U.S. Patent No. 6,954,148 to Pulkkinen et al. as applied to claim 22, further in view of U.S. Patent No 7,395,214 to Shillingburg and further in view of U.S. 2015/0073816 to Ha et al.
As per claim 23, Daniel et al., Al Harbi, Schmucker, McIlroy et al., Glimp et al., and Pulkkinen et al. in combination teaches the system of claim 22, see discussion of claim 22. The combination may not further, specifically teach:
1) --the computer is configured to present, on the touchscreen of the computer during the presentation of the first prompt and during the presentation of the second prompt, an interface element that the computer indicates is to be selected upon arrival of professional medical help; and
2) --the computer is configured to end the interactive query flow and present the summary of treatment responsive to user selection of the interface element.

Shillingburg teaches:
1) --the computer is configured to present, on the touchscreen of the computer during the presentation of the first prompt and during the presentation of the second prompt, an interface element that the computer indicates is to be selected upon arrival of professional medical help (see: FIG. 6 where the tablet here is configured to display the “View Summary” interface element which the tablet computer indicates is to be selected upon arrival of professional medical help by being labeled as “View Summary”. This interface element is configured to be displayed during the presentations of both the first (such as the “Medication” tab) and second (such as the “Rx Schedule” tab) prompts) and
2) --the computer is configured to present the summary of treatment responsive to user selection of the interface element (see: FIG. 6 where the tablet here is configured to display the “View Summary” interface element and upon hitting it, the summary of the treatment is viewed).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) the computer be configured to present, on the touchscreen of the computer during the presentation of the first prompt and during the presentation of the second prompt, an interface element that the computer indicates is to be selected upon arrival of professional medical help and have 2) the computer be configured to present the summary of treatment responsive to user selection of the interface element as taught by Shillingburg in the system as taught Daniel et al., Al Harbi, Schmucker, McIlroy et al., Glimp et al., and Pulkkinen et al. in combination with the motivation(s) of providing a way to help diagnose conditions at an appropriate time thereafter (see: column 8, lines 46-55 of Shillingburg).

Ha et al. teaches:
3) --the computer is configured to end the interactive query flow responsive to user selection of the interface element (see: paragraph [0030] where by pressing an “end procedure” button signals the completion of a procedure, thus ending the interactive query flow for the procedure).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 3) the computer is configured to end the interactive query flow responsive to user selection of the interface element as taught by Ha et al. for part of the decision tree/query flow as disclosed by Daniel et al., Al Harbi, Schmucker, McIlroy et al., Glimp et al., Pulkkinen et al., and Shillingburg in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Daniel et al., Al Harbi, Schmucker, McIlroy et al., Glimp et al., Pulkkinen et al., and Shillingburg teaches of a decision tree that would eventually end thus one could substitute the component taught by Ha et al. with this decision tree ending to obtain predictable results of having a system that provides treatment to a victim until the victim is either treated or gets further help. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0130636 to Daniel et al. in view of W.O. 2016079552 to Al Harbi further in view of .
As per claim 24, Daniel et al., Al Harbi, Schmucker, McIlroy et al., Glimp et al., and Pulkkinen et al. in combination teach the system of claim 22, see discussion of claim 22. Al Harbi further teaches:
--application of the first computer-selected medical tool as treatment (see: FIG. 7 where there is information that indicates how to apply the medical tool to the victim (by covering the wound using the bandage)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Daniel et al., Al Harbi, Schmucker, McIlroy et al., Glimp et al., and Pulkkinen et al. in combination may not further, specifically teach:
1) --the computer is configured to present the summary of treatment responsive to the computer receiving user input that indicates that treatment of the victim is complete,
2) --summary of treatment as a graphical element, and
3) --the computer is configured to, upon expiration of a recheck timer that is automatically activated by the tablet computer upon treatment to the victim, automatically change from presenting the graphical element to presenting a prompt for user input to specify a status of the victim or a status of the treatment to the victim.

Shillingburg teaches:
1) --the computer is configured to present the summary of treatment responsive to the computer receiving user input that indicates that treatment of the victim is complete (see: 615 of FIG. 6B and column 24, lines 4-17 where there is a summary page that is configured to be viewed responsive to its selection after the treatment to a victim is complete) and
2) --summary of treatment as a graphical element (see: 615 of FIG. 6B and column 24, lines 4-17 where there is a summary page. The page itself is a graphical element).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) the computer is configured to present the summary of treatment responsive to the computer receiving user input that indicates that treatment of the victim is complete and use a 2) summary of treatment as a graphical element as taught by Shillingburg in the system as taught by Daniel et al., Al Harbi, Schmucker, McIlroy et al., Glimp et al., and Pulkkinen et al. in combination with the motivation(s) of providing a way to help diagnose conditions at an appropriate time thereafter (see: column 8, lines 46-55 of Shillingburg).

Reid et al. teaches:
3) --the computer is configured to, upon expiration of a recheck timer that is automatically activated by the tablet computer upon treatment to the victim, automatically change from presenting the graphical element to presenting a prompt for treatment to the victim (see: FIG. 45 where the tablet is configured to automatically change a graphical element (the button color, etc.) upon expiration of a recheck timer that is activated upon treatment (by clicking the timer). There is an automatic change here from presenting the graphical element (the button color) to presenting a prompt for the user to specify the status of the treatment of the victim whereby another timer goes off that requires the user to interact to update the treatment status).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein 3) the computer is configured to, upon expiration of a recheck timer that is automatically activated by the tablet computer upon treatment to the victim, automatically change from presenting the graphical element to presenting a prompt for user input to specify a status of the victim or a status of the treatment to the victim as taught by Reid et al. in the system as taught by Daniel et al., Al Harbi, Schmucker, McIlroy et al., Glimp et al., Pulkkinen et al., and Shillingburg et al. in combination with the motivation(s) of tracking activity (see: paragraph [0509] of Reid et al.).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0130636 to Daniel et al. in view of W.O. 2016079552 to Al Harbi further in view of U.S. 2014/0263633 to Schmucker et al. in view of U.S. Patent No. 5,583,758 to McIlroy et al. and further in view of U.S. Patent No. 8,346,573 to Glimp et al. as applied to claim 1, further in view of U.S. 2005/0177393 to Sacco et al. and further in view of U.S. Patent No. 6,024,699 to Surwit et al.
As per claim 25, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teach the system of claim 1, see discussion of claim 1. Daniel et al. teaches a medical tool as a medical tool from the user-carryable medical case or medical tool from among the medical tools located in the user-carryable medical case; (see: paragraphs [0044] and [0048] where the medical kit can include bandages, drugs, etc., thus a plurality of medical tools located within the medical case exist).
Al Harbi further teaches wherein the operations comprise:
--presenting, on the touchscreen of the computer, a prompt for user input to specify whether a second victim has experienced a condition; (see: FIG. 5 and page 15, lines 3-13 where the mobile device (tablet) aids the first responder in the assistance process. Also see: FIGS. 6A and page 15, line 14 through page 16, line 2 where the screen of 6A presents a prompt for user input to specify whether the victim is suffering from a first type of condition (the “Conscious?” or “Breathing?” questions). Also see: page 3, lines 14-18 where first aid may be provided for one or more victims)
--receiving, through user interaction with the touchscreen, a third response that specifies that a second victim has experienced a third type of condition; (see: FIG. 5 and page 15, lines 3-13 where the mobile device (tablet) aids the first responder in the assistance process. Also see: FIGS. 6A-6C and page 15, line 14 through page 16, line 2 where there are a series of screens displayed to the first responder. Upon selection of a “Yes” or “No” on the questions of FIG. 6A, the tablet receives the user interaction via touch. Also see: page 3, lines 14-18 where first aid may be provided for one or more victims)
--present the information that instructs the user to retrieve the first computer-selected medical tool and present the information that instructs the user how to apply the first computer-selected medical tool to the victim to treat the first type of condition as a way to treat a victim’s condition, (see: page 15, line 14 to page 16, line 22 and FIGS. 6A-6C where there are multiple prompts being displayed. In particular look at FIG. 6B where multiple body locations can be selected and then see FIG. 6C where these locations can be assessed. For each injury of each victim this invention presents and requires input to determine the treatment for the injury. Also see: FIG. 7 where there is treatment of an injury being presented. For each injury of each victim this invention presents prompts and requires input to determine the treatment for each condition, including a second condition. Also see: page 8, lines 2-7 where the videos show the first responder how to minimize bleeding and bandage the wound)
--presenting second victim treatment information that instructs the user how to treat the third type of condition of the second victim as a method for treating another victim’s condition, (see: FIG. 5 and page 15, lines 3-13 where the mobile device (tablet) aids the first responder in the assistance process. see: page 3, lines 14-18 where first aid may be provided for one or more victims. Also see: FIGS. 6A-6C and page 15, line 14 through page 16, line 2. Also see: FIG. 7. There would be treatment information that is shown on the screen on FIG. 7 for the particular treatment correlating to the particular patient) and
--presenting the second victim treatment information that instructs the user how to treat the third type of condition of the second victim, (Also see: FIGS. 6A-6C and page 16, line 12-22 where there are a series of screens displayed to the first responder. FIG. 6C is further displayed after FIG. 6A to gather more information about the condition (second type of condition) of the victim) the second victim treatment information including:
--information instructing the user to retrieve a third computer-selected medical tool, (see: FIG. 7 where there is information that indicates how to apply the medical tool to the victim (by covering the wound using the bandage). This information is also information that instructs the user to retrieve a medical tool) and
--information that instructs the user how to apply the third computer-selected medical tool to the second victim to treat the third type of condition (see: FIG. 7 where there is information that indicates how to apply the medical tool to the victim (by covering the wound using the bandage)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
	Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination may not further, specifically teach:
1) --selecting, by the computer, to treat a victim’s condition before treating another victim’s condition, based on the computer identifying that the first type of condition is more severe than the third type of condition; and
2) --presenting, by the touchscreen after the computer has treat a victim’s condition, the second victim treatment information.

Sacco et al. teaches:
1) --selecting, by the computer, to treat a condition before treating another condition, based on the computer identifying that the first type of condition is more severe than the third type of condition (see: paragraphs [0018] and [0019] where there is a method of mass casualty triage that establishes a severity score for each of a plurality of victims, then determines an order of treatment).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) select, by the computer, to treat a condition before treating another condition, based on the computer identifying that the first type of condition is more severe than the third type of condition as taught by Sacco et al. in the system as taught by Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination with the motivation(s) of maximizing the saving of lives (see: paragraph [0016] of Sacco et al.).

Surwit et al. teaches:
2) --presenting, by the touchscreen after the tablet computer has treat a victim’s condition, the second victim treatment information (see: column 12, lines 17-55 where treatment can be presented (downloaded) in an order based on severity of the patient).
2) present, by the touchscreen after the tablet computer has treat a victim’s condition, the second victim treatment information as taught by Surwit et al. in the system as taught by Daniel et al., Al Harbi, Schmucker, McIlroy et al., Glimp et al., and Sacco et al. in combination with the motivation(s) of identify patients with medical sever conditions (see: column 2, lines 18-19) so that the medically severe conditions may be treated before.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0130636 to Daniel et al. in view of W.O. 2016079552 to Al Harbi further in view of U.S. 2014/0263633 to Schmucker et al. in view of U.S. Patent No. 5,583,758 to McIlroy et al. and further in view of U.S. Patent No. 8,346,573 to Glimp et al. as applied to claim 1, further in view of “A Better First Aid Kit That Makes Suggestions and Knows  What’s Missing” by Andrew Liszewski and “Cupboard never bare with hi-tech kit” on pressreader (both articles herein referred to as CLEVER).
As per claim 26, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teach the system of claim 1, see discussion of claim 1. The combination may not further specifically teach wherein presenting the information that instructs the user to retrieve the first computer-selected medical tool from the user-carryable medical case includes presenting information that indicates a location of the first computer-selected medical tool within the user-carryable medical case (see: paragraph [0056] where a location is taught, but a specific location within a medical case may not be not specifically taught).

Clever teaches:
--wherein presenting the information that instructs instructing the user to retrieve the first computer-selected medical tool from the user-carryable medical case (this step was taught in claim 1) includes presenting information that indicates a location of the first computer-selected medical tool within the user-carryable medical case (see: CLEVER where the information that is presented includes information indication the location of the medical tool within the portable medical tool kit, as shown when a compartment lights up in response to a button selection. Clever teaches of a medical case, but Daniel et al. teaches of a carryable case).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein presenting the information that instructs instructing the user to retrieve the first computer-selected medical tool from the user-carryable medical case includes presenting information that indicates a location of the first computer-selected medical tool within the user-carryable medical case as taught by Clever for presenting information that instructs the user to retrieve an item as disclosed by Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. teaches of information that is used to retrieve a tool from thus one could substitute the specificity of where the tool is being retrieve from to obtain predictable results of obtaining a tool needed to perform a treatment. Thus, one of ordinary skill in the art .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0130636 to Daniel et al. in view of W.O. 2016079552 to Al Harbi further in view of U.S. 2014/0263633 to Schmucker et al. in view of U.S. Patent No. 5,583,758 to McIlroy et al. and further in view of U.S. Patent No. 8,346,573 to Glimp et al. as applied to claim 1, further in view of  E.P. 3200109A1 to Moskal.
As per claim 28, Daniel et al., Al Harbi, Schmucker, McIlroy et al., and Glimp et al. in combination teach the system of claim 1, see discussion of claim 1. Daniel et al. teaches a medical tool in the user-carryable medical case as a medical tool (see: paragraphs [0044] and [0048] where the medical kit can include bandages, drugs, etc., thus a plurality of medical tools located within the medical case exist).
Al Harbi further teaches wherein:
--the information instructing the user to retrieve the first computer-selected medical tool is presented by the touchscreen on a first user interface screen; (see: FIG. 7 where there is information that indicates how to apply the medical tool to the victim (by covering the wound using the bandage). This is also information indicative of a need to retrieve the bandage in order to perform the treatment)
--the information that instructs the user how to apply the first computer-selected medical tool to the victim to treat the first type of condition is presented by the touchscreen on a second user interface screen (see: FIG. 7 where there is information that indicates how to apply the medical tool to the victim (by covering the wound using the bandage). This screen that is displayed is the second user interface screen).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
The combination may not further, specifically teach:
--the computer is configured to replace the first user interface screen with the second user interface screen upon receipt of user input that interacts with the touchscreen to indicate that the user has located the first computer-selected medical tool.

Moskal teaches:
--the computer is configured to replace the first user interface screen with the second user interface screen upon receipt of user input that interacts with the touchscreen to indicate that the user has located the first computer-selected medical tool (see: paragraph [0038] where the location of the medical tool is being displayed. Also see: paragraphs [0025] and [0026] the user may interact with the screens of the device and can switch instruction screens. By switching screens, the device receives an indication that the medical device it located).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the computer is configured to replace the first user interface screen with the second user interface screen upon receipt of user input that interacts with the touchscreen to indicate that the user has located the first computer-selected medical tool as taught by Moskal for the 

Additional Cited Art
U.S. Patent No. 4,275,384 to Hicks et al. is being cited as pertinent prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686